In State, ex rel. Methodist Book Concern, v. Guckenberger,ante, 27, this court affirmed the judgment of the Court of Appeals dismissing a petition in prohibition seeking to prevent the Auditor of Hamilton county from assuming and exercising jurisdiction, from hearing and determining the liability of property to or exemption from taxation, and from entering any finding in respect thereto upon the records in his office.
The real and personal property involved in that proceeding having been removed from the list of exempted property and placed upon the tax list and duplicate for taxation, the relator now seeks from this court a writ of mandamus to compel the county auditor to enter such property upon the list of exempted property and to correct the tax list and treasurer's duplicate of his office according to the orders of the Tax Commission of Ohio promulgated in June, 1934. A demurrer to the petition in mandamus has been filed by the respondent.
Notwithstanding the prior prohibition proceeding in which this court decided that the Tax Commission has exclusive authority to declare property exempt, that the auditor has authority in any year to restore property to the taxable list, and that other adequate remedies were available to an aggrieved taxpayer, the relator now maintains that mandamus is the appropriate remedy to compel the county auditor to comply with the orders of the Tax Commission exempting the property from taxation, since Section 5570-1, General Code, provides that "the county auditor shall follow the orders of the Tax Commission given under this section."
The relator has adequate remedies, as stated in the opinion of this court in determining the prior prohibition case, and therefore by the express provisions of Section 12287, General Code, and many decisions of this court, the writ of mandamus will not issue where *Page 375 
there is a plain and adequate remedy in the ordinary course of law.
The demurrer to the petition will be sustained and a writ of mandamus will be denied.
Writ denied.
WEYGANDT, C.J., MATTHIAS, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur.